Citation Nr: 0209823	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1967 to August 
1967.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In October 
1999, a hearing was held before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2001).  
 
The development requested by the Board in its January 2000 
remand has been accomplished, and the Board has obtained a 
medical opinion in this matter pursuant to VHA Directive 
2000-049 dated December 13, 2000.  The veteran was provided 
with a copy of this opinion in May 2002 and given the 
opportunity to submit additional evidence or argument.  No 
additional evidence was submitted, and this case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The evidence weighs against a conclusion that the veteran 
has a current low back disability that is etiologically 
related to service.   


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim, to include by supplemental statement of 
the case dated in November 2000.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include private and VA clinical evidence dated through 
2000 and the aforementioned medical opinion has been obtained 
by the RO, and the veteran has not identified any additional 
pertinent records for submission by himself or that need to 
be obtained by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Facts/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113;38 C.F.R. §§ 3.307, 3.309.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant facts will be 
summarized.  A back disorder was not demonstrated or reported 
by the veteran upon his induction examination.  The service 
medical records do reflect treatment for lumbosacral strain 
in June 1967.  X-rays of the lumbar spine conducted at that 
time showed no definite abnormality.  Physical therapy was 
prescribed, and the veteran was placed on a limited duty 
profile.  The medical history compiled upon separation from 
service in August 1967 referenced recurrent back pain, but 
the examination conducted at that time did not demonstrate a 
back disorder.  

The post-service evidence includes a clinical report 
referencing treatment by a chiropractor for a back disorder 
in 1974.  A November 1976 VA examination resulted in a 
diagnosis of moderate chronic lumbar strain.  An X-ray 
conducted at that time showed the space between L4 and L5 to 
be slightly narrow.  Thereafter, a herniated disc on the 
right side of the L5-S1 disc interspace was shown by MRI in 
November 1995.  

A January 18, 1996, report from a private chiropractor 
indicated that he first began treating the veteran between 
September 1977 and August 1979 for what he characterized as 
"lumbosacral strain with acute facet capsulitis."  He 
stated that this treatment followed a low back injury 
sustained after the veteran lifted some boxes.  After the 
veteran again injured his back lifting a case of pork, this 
chiropractor treated the veteran between March and May 1980.  
The veteran sustained another injury after slipping on liquid 
soap at his place of employment, and this chiropractor 
treated the veteran following this injury between February 
1981 and March 1982.  

Also of significance is a private clinical opinion dated on 
September 21, 1998, in which it was indicated that it was 
"possible and likely" that the veteran's herniated lumbar 
disc was the result of an injury sustained during service in 
June 1967.  It was stated in this opinion that June 1967 X-
rays demonstrated narrowing at the L4-L5 interspace.  As 
noted above, this in-service X-ray was actually negative.  
There are other medical opinions of record from private 
physicians suggesting that the veteran's current back 
disability was incurred in service.  (See May and September 
1998 reports from Paul F. Ketcham, M.D., and a May 1998 
report from Norbert Earl Perret, M.D.)  

Following the January 2000 remand by the Board , the veteran 
was afforded an examination by a VA nurse practitioner in 
September 2000.  The diagnosis following this examination was 
degenerative joint disease of the lumbar spine, but there was 
not a definitive medical opinion as to the etiologic 
relationship between this current low back disorder and the 
in-service lumbosacral strain.  

The evidence listed above was reveiwed by the chief physician 
of the orthopedic section at the VA medical center in New 
Orleans, who concluded that the veteran's degenerative joint 
disease of the lumbar spine was not etiolgically related to 
the in-service lumbosacral strain.  This physician stated as 
follows: 

A review of the different opinions in the 
C-file suggesting linkage to service 
indicates that some of those opinions 
incorrectly describe x-ray findings that 
have been found several years later as 
findings present in 1997.  The appellant 
has sustanied several injuries after his 
separation from the service that most 
likely as not are responsible for 
development of DJD of the lumbar spine 
with disc degeneration and neurologic 
deficit.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the "negative" evidence, 
principally the opinion from the VA orthopedic chief 
discussed above, exceeds that of the "positive."  
Accordingly, the claim for service connection for a low back 
disorder must be denied.  Gilbert, 1 Vet. App. at 49.  While 
there is "positive" evidence in the form of private medical 
opinions linking a current back disability to service, these 
opinions were persuasively refuted in the opinion of the 
chief physician.  Moreover, in contrast to the opinion of the 
chief physician, the "positive" opinions were not based on 
an entirely accurate predicate, to include the suggestion 
that X-rays demonstrated degenerative arthritis during 
service.  Thus, the probative value of these "positive" 
opinions is exceeded by that of the "negative" opinion of 
the chief physician.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board has also considered the contentions in written 
argument and sworn testimony presented at an October 1999 
hearing asserting that the veteran's current back disability 
is etiologically related to service.  Such lay statements 
asserting the belief that disabilities are service connected 
are not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Finally, the evidence does not document the 
presence of arthritis within one year of service.  Thus, the 
Board concludes that service connection cannot be granted for 
a low back disorder on a presumptive basis under the 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  


ORDER

Entitlement to service connection for a low back disability 
is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

